 
 
 
 
 
 
 
 
 
 
 
 
CONECTIV
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
 
 
 
 
 
 
 
 
 
Revised as of
October 2008
 

 
 

--------------------------------------------------------------------------------

 

CONECTIV
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
PREAMBLE
 
            The principal objective of this Supplemental Executive Retirement
Plan is to ensure the payment of competitive level of Retirement income in order
to attract, retain and motivate selected executives.  The Plan is designed to
provide a benefit which, when added to other Retirement income of the executive,
will meet the objective described above.  Eligibility for participation in the
plan shall be limited to executives who are classified as directors or above,
who are participants in the Conectiv Deferred Income Plan, and other managers or
executive are selected by the Chief Executive Officer and approved by the
Personnel and Compensation Committee of the Board of Directors.  In order to be
eligible for benefits under this Plan on account of Service prior to employment
by an Employer, an executive must be (or have been) recruited into the position
(or for the position) as determined by the Committee.  This Plan is a successor
to the Delmarva Power & Light Company Supplemental Executive Retirement Plan,
the Atlantic City Electric Company Supplemental Executive Retirement Plan,
Supplemental Executive Retirement Plan - II, and Excess Benefit Retirement
Income Program.  This Plan is effective January 1, 1999, and is effective as to
each Participant on the date he or she is designated as such hereunder.
 

- 1 -
 
 

--------------------------------------------------------------------------------

 

SECTION I
 
DEFINITIONS
 
            1.1     “Actuarial Equivalent” or “Actuarial Equivalence” shall mean
the method and amount by which a single life annuity benefit is converted to any
other form of benefit, or by which a single sum benefit is converted to any form
of annuity benefit, and shall be determined by using the appropriate factors and
methods as set forth in the Basic Plan as of the date of determination.
 
            1.2     “Affiliate” means any corporation, partnership or other
organization which, during any period of employment of a Participant, was at
least 50% controlled by the Company or an affiliate of the Company.
 
            1.3    “Basic Plan” means the Conectiv Retirement Plan as set forth
in the Base Plan and the Cash Balance Sub-Plan.
 
            1.4    “Basic Plan Benefit” means the amount of benefit payable from
the Basic Plan to a Participant (a) in the form of an unreduced straight life
annuity, where the Participant’s benefit from this Plan is payable in the form
of an annuity; or (b) in the form of a single lump sum, where the. Participant’s
benefit from this Plan is payable in the form of a lump sum.
 
            1.5    “Beneficiary” means the person or persons designated as the
Participant’s beneficiary for purposes of the Basic Plan or, for a Participant
who is not a participant in the Basic Plan, the person or persons designated as
the Participant’s beneficiary for purposes of this Plan on a form provided for
such purpose and filed with the Agent designated in Section VII.
 
            1.6     “Change in Control” shall mean the first to occur, after the
effective date, of any of the following:
 
                 (a)           If any Person is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of securities of Conectiv (not including in the securities
beneficially owned by such Person any securities acquired directly from Conectiv
or its subsidiaries) representing 25% or more of either the then-outstanding
shares of common stock of Conectiv or the combined voting power of Conectiv’s
then outstanding securities; or
 
                  (b)          If during any period of 24 consecutive months
during the existence of the Plan commencing on or after the effective date, the
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for reason other than death to constitute at least
a majority thereof; provided that a director who was not a director at the
beginning of such 24-month period shall be deemed to have satisfied requirement
(and be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-third of the directors
who then qualified as Incumbent Directors either

- 2 -
 
 

--------------------------------------------------------------------------------

 

actually (because they were directors at the beginning of such 24-month period)
or by prior operation of this Section 1.6; or
 
                  (c)           The consummation of a merger or consolidation of
Conectiv with any other corporation other than (i) a merger or consolidation
which would result in the voting securities of Conectiv outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 60% of the combined voting
power of the voting securities of Conectiv or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation,
or(ii) a merger or consolidation effected to implement a recapitalization of
Conectiv (or similar transaction) in which no Person is or becomes the
beneficial owner, as defined in Section 1.6(a), directly or indirectly, of
securities of Conectiv (not including in the securities beneficially owned by
such Person any securities acquired directly from Conectiv or its subsidiaries)
representing 40% or more of either the then-outstanding shares of common stock
of Conectiv or the combined voting power of Conectiv’s then- outstanding
securities; or
 
                  (d)           The stockholders of Conectiv approve a plan of
complete liquidation or dissolution of Conectiv, or there is consummated an
agreement for the sale or disposition by Conectiv of all or substantially all of
Conectiv’s assets, other than a sale or disposition by Conectiv of all or
substantially all of Conectiv’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportion as their ownership of Conectiv immediately
prior to such sale.
 
            Upon the occurrence of a Change in Control as provided above, no
subsequent event or condition shall constitute a Change in Control for purposes
of the Plan, with the result that there can be no more than one Change in
Control hereunder.
 
            For purposes of this Section, the term “Person” shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include: (i)
Conectiv or any of its subsidiaries; (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of Conectiv or any of subsidiaries;
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities; (iv) a corporation owned directly or indirectly by the
stockholders of Conectiv substantially the same proportions as their ownership
of stock of Conectiv; or (v) with respect to any particular Participant, such
Participant or any “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act) which includes such Participant).
 
            1.7           “Committee” means the Personnel and Compensation
Committee of the Board of Directors of the Company, which has been given
authority by the Board of Directors to administer this Plan.
 
            1.8           “Code” means the Internal Revenue Code of 1986, as
amended.
 
            1.9           “Company” means Conectiv and any successor thereto.
 

- 3 -
 
 

--------------------------------------------------------------------------------

 
 
            1.10           “Compensation” means any amount paid to a Participant
as salary or bonus, including pre-tax contributions and elective contributions
that are not includible in gross income under sections 125, 402(a)(8) or 402(h)
of the Code, and all amounts deferred pursuant to the Conectiv Deferred Income
Plan in the year deferred (up to 50% of Compensation as calculated prior to such
deferral), but excluding (a) contributions the Company makes to any other
benefit plan; (b) any amounts paid in the form of fringe benefits (cash or
non-cash), expenses, or welfare benefits, even though such amounts may be
taxable for federal income tax purposes; (c ) any amounts paid from the Conectiv
Deferred Income Plan; and (d) any amounts paid or deferred in connection with
stock grants, stock options, or payments based on stock performance such as
stock appreciation rights or phantom stock awards.
 
            1.11           “Disabled” means a mental or physical condition which
qualifies a Participant for benefits under the Employer’s long-term disability
plan.
 
            1.12           “Effective Date” means January 1, 1999.
 
            1.13           “Employee” means any individual employed by an
Employer, provided, however, that to qualify as an Employee for purposes of the
Plan, the individual must be a member of a group of “key management or other
highly compensated employees” within the meaning of Sections 201, 301 and 401 of
ERISA; and provided further than an individual shall not be eligible to become
or remain a Participant if (a) he or she is not on an employee payroll of an
Employer; (b) he or she has entered into a written agreement with an Employer
which provides that he or she shall not participate in the Plan; or (c) he or
she is in a group of employees that is excluded from the Plan pursuant to a
declaration by the Employer with respect to the Employer’s adoption of the Plan
or any amendment thereto.
                        
            1.14           “Employer” means the Company or an Affiliate that has
adopted this Plan for its Employees.
 
            1.15           “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.
 
            1.16           “Other Retirement Income” means, as determined by the
Committee in its discretion, retirement income payable from any other retirement
plan whether or not such plan was maintained by, or contributed to, by the
Company.
 
            1.17           “Participant” means an Employee of an Employer who is
(a) employed at a level of director or above, (b) a participant in the Conectiv
Deferred Income Plan who defers income pursuant thereto, or (c) recommended by
the Chief Executive Officer and designated as a Participant by the
Committee.  An Employee shall become a Participant in the Plan as of the later
of (a) the Effective Date of this Plan, (b) the date he or she becomes an
Employee, or (c) in the case of a person who becomes an Employee pursuant to a
resolution of the Committee, the date his or her designation is individually
approved by, and is specifically named in the resolution of, the Committee for
inclusion in the Plan.
 
            1.18           “Plan” means the Conectiv Supplemental Executive
Retirement Plan.

- 4 -
 
 

--------------------------------------------------------------------------------

 

 
            1.19           “Prior Plan” means the Delmarva Power & Light Company
Supplemental Executive Retirement Plan, the Atlantic City Electric Company
Supplemental Executive Retirement Plan, the Atlantic City Electric Company
Supplement Executive Retirement Plan II, and the Atlantic City Electric Company
Excess Benefit Retirement Income Program.  Each such Prior Plan is hereby
terminated with respect to any person employed by the Company or an Affiliate on
or after the Effective Date, and any such person shall receive supplemental
retirement benefits only under this Plan or under the Supplemental Executive
Retirement Plan sponsored by Delmarva Capital Investments, Inc.
 
            1.20           “Retirement” means the termination of a Participant’s
employment with an Employer on one of the Retirement dates specified in
Paragraph 2.2.
 
            1.21           “SERP Payable Cash Balance” means the lump sum
benefit payable from the Plan as defined in Section III, Sub-section 3.1, and
may include an Initial SERP Payable Cash Balance credited pursuant to Section
1.22.
 
            1.22           “Service” means a Participant’s credited years of
Service as defined in the Basic Plan, plus any other years of service credited
to such Participant prior to age 65 pursuant to an employment agreement with an
Employer or pursuant to a resolution of the Committee.  For a Participant who is
not a participant in the Basic Plan, “Service” shall mean the actual years and
months of employment of such participant by an Employer, plus any additional
years and months of Service credited to such Participant prior to age 65
pursuant to an employment agreement with an Employer or pursuant to a resolution
of the Committee.  Effective with the Effective Date, the Committee may grant
such Participant an Initial SERP Payable Cash Balance in lieu of such prior
Service, and grants of prior Service made prior to the Effective Date may be
converted to an Initial SERP Payable Cash Balance.
 
            1.23           “Surviving Spouse” means the spouse of a Participant
who is legally married to the Participant at the time of the Participant’s
Retirement, or death if still employed by an Employer or an Affiliate.
 
            1.24           “Termination” means the termination of the
Participant’s employment with an Employer or an Affiliate, and shall occur at
the commencement of any severance pay unless otherwise specified in a written
agreement relating to such severance pay.
 
SECTION II
 
ELIGIBILITY FOR BENEFITS
 
            2..1           A Participant will be eligible for benefits under the
Plan if
 
                  (a)           the Participant’s Basic Plan Benefit is reduced
by reason of the limitation on the maximum benefit payable under §415, or
successor provisions, of the Code, or
 

- 5 -
 
 

--------------------------------------------------------------------------------

 
 
                  (b)           the Participant’s Basic Plan Benefit is reduced
by reason of the limitation on compensation under §401(a)(17), or successor
provisions, of the Internal Revenue Code of 1986, as amended; or
 
                  (c)           the Participant has deferred Compensation
pursuant to the Conectiv Deferred Income Plan; or
 
                  (d)           the Participant has received a grant of Service
prior to employment with an Employer or an Initial SERP Payable Cash Balance
pursuant to the terms of Section 1.22.
 
            2..2           Each Participant is eligible to retire and receive a
benefit under this Plan beginning on one of the following dates:
 
                  (a)           “Normal Retirement Date,” which is the first of
the month coincident with or next following the Participant’s sixty-fifth (65th)
birthday after attaining five (5) years of Service with an Employer (not
including pre-employment service granted pursuant to Section 1.22.
 
                  (b)           “Early Retirement Date,” which is the date the
Participant elects to retire after attaining age fifty-five (55) with fifteen
(15) years of service or attaining age sixty (60) with twenty (20) years of
service.
 
                  (c)           “Deferred Retirement Date,” which is the date
the Participant elects to retire after his or her normal retirement date if he
or she does not meet the policy-making executive standard causing his or her
mandatory retirement at age sixty- five (65) or is requested by the Board of
Directors to work beyond his or her 65th birthday.
 
                  (d)           “Disability Retirement Date,” which is the date
the Participant elects to retire by reason of Disability after completion of
fifteen (15) years of Service.  In order to retire on a Disability Retirement
Date, in accordance with Section VI, the Participant must provide the Committee
satisfactory evidence of Disability.
 
            2..3           A Participant who has a SERP Payable Cash Balance and
who Terminates employment before an applicable Retirement Date may receive a
lump sum or annuity benefit pursuant to Section III if and only if the benefit
is vested pursuant to Section IV, provided that a lump sum payable hereunder
shall be paid no earlier than twelve months after such Termination if the
Participant is restricted by the terms of Section 2.4.
 
            2.4           If any Participant entitled to benefit under this Plan
on account of a grant of service prior to employment with an Employer or an
Initial SERP Payable Cash Balance pursuant to Section 1.22 is discharged for
cause, or enters into competition with the Company or an Affiliate, or
interferes with the relations between the Company or an Affiliate and any
customer, or engages in any activity that would result in any decrease or loss
in sales by the Company or an Affiliate, the rights of such Participant to a
benefit under this Plan based on such Service, including the rights of a
Surviving Spouse to a benefit, will be forfeited, unless the Committee
determines that such activity is not detrimental to the best interests of the
Company or its Affiliates.  However, if the individual ceases such activity and
notifies the Committee of this action, then the Participant’s

- 6 -
 
 

--------------------------------------------------------------------------------

 

right to receive a benefit, and any right of a Surviving Spouse to a benefit,
may be restored if the Committee in its sole discretion determines that the
prior activity has not caused serious injury to the Company or its Affiliates
and that the restoration of the benefit would be in the best interest of the
Company and its Affiliates. All determinations by the Committee with respect to
forfeiture and restoration of benefits shall be final and conclusive.
 
SECTION III
 
AMOUNT AND FORM OF RETIREMENT BENEFIT
 
            3.1           Cash Balance Benefit.  As of any determination date,
the Participant shall be credited with a SERP Payable Cash Balance equal to the
Payable Cash Balance that would have been payable under the Basic Plan as if the
following assumptions were correct, reduced by the Participant’s Payable Cash
Balance actually payable under the Basic Plan as of such determination date:
 
                  (a)           as if the provisions of the Bask Plan were
administered without regard to the benefit limitations set forth in the Basic
Plan as a result of section 415 of the Code;
 
                  (b)           as if the provisions of the Basic Plan were
administered without regard to the compensation limitations set forth in the
Basic Plan as a result of section 401(a)(17) of the Code;
 
                  (c)           as if all Compensation were taken into account
under the Basic Plan for the year such amounts were earned by such Participant
(and not in the year such amounts are actually paid);
 
                  (d)           as if such Participant’s Payable Cash Balance
under the Basic Plan as of his employment commencement date were equal to the
Initial SERF Payable Cash Balance; and
 
                  (e)           as if such Participant had been employed by the
Employer during the period for which prior service has been credited for
purposes of this Plan pursuant to Section 1.22 (this sub-section (e) shall not
be applicable to a Participant whose prior service has been converted to an
Initial SERP Payable Cash Balance pursuant to Section 1.22).
 
            In the event the Employer adopts or maintains any other qualified or
non-qualified retirement plan that is deemed by the Committee in its sole
discretion to constitute Other Retirement Income, the SERP Payable Cash Balance
shall be reduced by the Actuarial Equivalent lump sum value of such Other
Retirement Income.
 
            3.2            Minimum Benefit.
 
                  (a)           A Participant who was a participant in a Prior
Plan as of December 31, 1998 shall be entitled to a minimum benefit equal to the
annual retirement benefit payable at his actual Retirement or Termination Date
as calculated under the Prior Plan as of December 31, 1998, reduced by the Basic
Plan Benefit as of the Participant ‘s actual

- 7 -
 
 

--------------------------------------------------------------------------------

 

Retirement or Termination Date, and further reduced by any Other Retirement
Income to which the Participant has a vested right as the actual Retirement or
Termination Date.  Notwithstanding the foregoing, no minimum benefit under this
Section 3.2 shall be paid to a Participant if the Participant had received a
distribution from a Prior Plan on account of the same Service.
 
                  (b)           If a Participant described in Section 3.2(a)
also satisfies the requirements to be a Grandfathered Participant under the
Basic Plan (whether or not such Participant is a participant in the Basic Plan),
he or she shall be entitled to a minimum benefit under this Plan equal to the
annual retirement benefit payable at his actual Retirement or Termination Date
calculated-in accordance with the Grandfathered Participant provisions of the
Basic Plan, applying the presumptions set forth in Section 3.1, reduced by the
Basic Plan Benefit, and further reduced by any Other Retirement Income to which
the Participant has a vested right or which the Participant previously received.
 
            3.3           The benefit payable at any Retirement Date or upon
Termination of employment shall be paid to the Participant (or on his behalf, to
his Beneficiaries) in the form of a lump-sum equal to the greater of (i) the
SERP Payable Cash Balance, or (ii) the Actuarial Equivalent of the minimum or
grandfathered benefit as defined in Section 3.2.
 
                  (a)           any benefit that has an Actuarial Equivalent
Value of $50,000 or less (such amount to be increased by vote of the Committee
to be applicable to any calendar year or the remainder of any calendar year
after the date of such vote) and shall be paid in the form of a lump sum;
 
                  (b)           if the Participant has elected a lump sum
distribution from the Basic Plan and has not submitted an election pursuant to
sub-paragraph (c) below, the Participant’s benefit shall be paid in the form of
a 50% joint and survivor annuity (with the Participant’s spouse as joint
annuitant) unless the Participant elects a different annuity form prior to his
Retirement Date or Termination Date; and
 
                  (c)           if the Participant has made a separate election
at least one year prior to the calendar year containing his Retirement Date, the
Participant may receive a different form of benefit as set forth in such
separate election.
 
                  (d)           The benefit payable in the form of a lump sum
shall be the greater of (1) the SERP Payable Cash Balance, or (ii) the Actuarial
Equivalent of the minimum or grandfathered benefit as defined in Section 3.2.
The benefit payable in the form of an annuity shall be the greater of (i) the
SERP Payable Cash Balance converted to an annuity pursuant to the provisions the
Basic Plan, or (ii) the minimum or grandfathered benefit as defined in Section
3.2, subject to any adjustments or actuarial reductions as set forth in the
Basic Plan for benefits payable prior to Normal Retirement Date or in any form
other than a single life annuity.
 
            3.4           The Committee may make appropriate adjustments to the
benefits payable under the Plan to reflect the timing and form of payments of
any Other Retirement Income.

- 8 -
 
 

--------------------------------------------------------------------------------

 

 
SECTION IV
 
VESTING OF RETIREMENT BENEFITS
 
            4.1           Participants benefits will vest upon Retirement or in
accordance with Section VIII, Subsection 8.71. No benefits are payable under the
Plan if a Participant’s employment is Terminated voluntarily or involuntarily
for any reason prior to completion of five (5) years of Service with an Employer
(excluding any prior Service credited pursuant to Section 1.22), except as
specifically voted by the Committee in its sole discretion.
 
SECTION V
 
DEATH BENEFIT PAYABLE
 
            5.1           If a Participant should die after completion of five
(5) years of Service and before Retirement, the Surviving Spouse will receive a
benefit in the form of an annuity equal to 50% of the amount of Participant’s
benefit determined in accordance with Section III as if the Participant had
retired and commenced receiving a benefit on the first of the month following
the date of his or her death. This survivor annuity will not be reduced on
account of the age of the Participant or of the Surviving Spouse.
Notwithstanding the foregoing, in no event shall the Surviving Spouse benefit be
less than the Actuarial Equivalent of the SERP Payable Cash Balance.
 
            5.2           A Surviving Spouse’s benefits will be payable in a
lump-sum which is the Actuarial Equivalent of the benefit described in Section
5.1.
 
            5.3           In the event the Participant dies without a Surviving
Spouse after completing five (5) years of Service, the SERP Payable Cash Balance
shall be paid to his or her Beneficiary, in a single lump sum.
 
SECTION VI
 
DISABILITY BENEFITS PAYABLE
 
            6.1           A Participant shall be entitled to retire on his or
her Disability Retirement Date.
 
            6.2           The annual disability benefit will be equal the
Retirement benefit that would be payable under Section III of this Plan, based
on years of Service to his or her Retirement Date and based on Earnings
determined as of the last day of active employment with the Employer before
commencement of Disability.
 
            6.3           The disability benefit determined in accordance with
Paragraph 6.2 will be offset by any disability benefit payable under the Basic
Plan, any long-term disability benefits payable by the Employer or by any
insurance policy provided by or through the Employer, and any Other Retirement
Income.

- 9 -
 
 

--------------------------------------------------------------------------------

 

 
            6.4           Disability benefits will be payable monthly and will
commence on the Participant’s Disability Retirement Date. The last payment will
be as of the first of the month during which the disabled Participant dies.
 
            6.5           In the event a disabled Participant dies before
attaining Normal Retirement Age, death benefits will be payable pursuant to
Section V. In the event a disabled Participant attains Normal Retirement Age
while disabled, the Participant’s benefit shall be converted to a Normal
Retirement benefit pursuant to Section III and paid in accordance with the
provisions thereof.
 
            6.6           The Committee may require, no more frequently than
once in any calendar year, that a disabled Participant submit medical evidence
of Disability satisfactory to the Committee. The Committee will have sole
discretion to discontinue a disability benefit based on it consideration of such
evidence or lack thereof.
 
SECTION VII
 
ADMINISTRATION OF PLAN
 
            7.1           The Committee, as plan administrator, shall have full
power and authority to interpret the Plan, to prescribe, amend, and rescind any
rules, form, procedures, and regulations as it deems necessary or appropriate
for the proper administration of the Plan, and to make any other determinations
and to take any other such actions as it deems necessary or advisable in
carrying out its duties under the Plan. All action taken by the Committee
arising out of, or in connection with, the administration of the Plan or any
rules adopted thereunder, shall, in each case, lie within its sole discretion,
and shall be final, conclusive and binding upon the Employer, all Employees, and
all Beneficiaries of Employees and all persons and entities having an interest
therein. The Committee may, however, delegate to any person or entity of its
powers or duties under the Plan. To the extent of such delegation, the delegate
shall become invested with the same discretionary authority as the Committee.
Any decisions, actions or interpretations to be made under the Plan by the
Committee, an Employer, or a delegate of any of them shall be made in their
respective sole discretion, not as a fiduciary, and need not be uniformly
applied to similarly situated individuals.
 
            7.2           The Company shall indemnify and hold harmless the
Committee and any delegate of the Committee’s functions from any and all claims,
losses, damages. expenses (including counsel fees) and liability (including any
amounts paid in settlement any claim or any other matter with the consent of the
Board) arising from any act or omission of such member, except when the same is
due to gross negligence or willful misconduct.
 
            7.3           Claims Procedure.
 
                  (a)           The Committee shall designate a person or
executive to whom claims for benefits shall be submitted. If the person claiming
a benefit is such designated Agent or a relative or survivor of such Agent, the
Chief Executive Officer of the Company shall serve

- 10 -
 
 

--------------------------------------------------------------------------------

 

as the Agent with respect to such claim. If the person claiming a benefit is the
current or former Chief Executive Officer, the chairperson of the Committee
shall serve as the Agent with respect to such claim.
 
                  (b)           Claim.  A person who believes that be is being
denied a benefit to which he is entitled under the Plan (hereinafter referred to
as a “Claimant”) may file a written request for such benefit with the Agent,
setting forth the claim.
 
                  (c)           Claim Decision.  Upon receipt of a claim, the
Agent may (but shall not be required to consult with the Committee, and shall
advise the Claimant within (90) days of receipt of the claim whether the claim
is denied. If special circumstances require more than ninety (90) days for
processing, the Claimant will be notified in writing within ninety (90) days of
filing the claim that the Agent requires up to an additional ninety (90) days to
reply.  The notice will explain what special circumstances make an extension
necessary and indicate the date a final decision is expected to be made.
 
            If the Claimant does not receive a written denial notice or notice
of an extension within ninety (90) days, the Claimant may consider the claim
denied and may then request a review of denial of the claim, as described below.
 
            If the claim is denied in whole or in part, the Claimant shall be
provided a written opinion, using language calculated to be understood by the
Claimant, setting forth:
 
                        (i)           The specific reason or reasons for such
denial;
 
                        (ii)           The specific reference to pertinent
provisions of this Plan on which such denial is based;
 
                        (iii)           A description of any additional material
or information necessary for the Claimant to perfect his claim and an
explanation why such material or such information is necessary;
 
                        (iv)           Appropriate information as to the steps
to be taken if the Claimant wishes to submit the claim for review; and
 
                        (v)           The time limits for requesting a review
under subsection (c) and for review under subsection (d) hereof.
 
                  (d)           Request for Review. Within sixty (60) days after
the receipt by the Claimant of the written opinion described above, the Claimant
may request in writing that the Committee review the initial determination. The
Claimant or his duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Committee. If the Claimant does not request a review of the initial
determination within such sixty (60) day period, the Claimant shall be barred
and estopped from challenging the determination.
 

- 11 -
 
 

--------------------------------------------------------------------------------

 
 
                  (e)           Review of Decision.  Within sixty (60) days
after the Committee’s receipt of a request for review, it will review the
initial determination. After considering all materials presented by the
Claimant, the Committee will render a written opinion, written in a manner
calculated to be understood by the Claimant, setting forth the specific reasons
for the decision and containing specific references to the pertinent provisions
of this Agreement on which the decision is based. If special circumstances
require that the sixty (60) day time period be extended, the Committee will so
notify the Claimant and will render the decision as soon as possible, but no
later than one hundred twenty (120) days after receipt of the request for
review.
 
            7.4           Each Participant may receive a copy of this Plan on
request, and the Committee will make available for inspection by any Participant
a copy of the rules and regulations used by the Committee in administering the
Plan.
 
SECTION VIII
 
MISCELLANEOUS
 
            8..1           Amendment and Termination of Plan. The Committee may,
in its sole discretion, terminate, suspend or amend this Plan at any time or
from time to time, in whole or in part. However, no amendment or suspension of
the Plan will affect a retired Participant’s right or the right of a Surviving
Spouse to continue to receive a benefit in accordance with this Plan as in
effect on thee date such Participant commenced to receive a benefit under this
Plan.
 
            8.2           Limitation of Participant’s Right. Nothing in this
Plan shall be construed as conferring upon any Participant any right to continue
in the employment of the Employer, nor shall it interfere with the rights of the
Employer or any Affiliate to terminate the employment of any Participant and/or
to take any personnel action affecting any Participant without regard to the
effect which such action may have upon such Participant as a recipient or
prospective recipient of benefits under the Plan.  Any amounts payable hereunder
shall not be deemed salary or other compensation to a Participant for the
purposes of computing benefits to which the Participant may be entitled under
any other arrangement established by the employer for the benefit of its
employees. Nothing contained in the Plan shall be construed to prevent the
company or any Affiliate from taking any action which is deemed by it to be
appropriate or in its best interest.  No Participant, Beneficiary, or other
person shall have any claim against the company or any Affiliate as a result of
such action.
 
            8.3           Individually Negotiated Benefits. Any agreement
entered into by the Employer and an employee who is from a select group of
management or highly compensated employees which provides individually
negotiated benefits to such employee which are not otherwise described in the
Plan shall be deemed to be incorporated by reference hereunder.
 
            8.4           Taxes. The Company may make such provisions and take
such action as it may deem appropriate for the withholding of any taxes which
the Company is required by any law or regulation of any governmental authority,
whether Federal, state or local, to withhold in connection with any benefits
under the Plan, including, but not limited to, the withholding of

- 12 -
 
 

--------------------------------------------------------------------------------

 

appropriate sums from any amount otherwise payable to the Participant (or his
Beneficiary). Each Participant, however, shall be responsible for the payment of
all individual tax liabilities relating to any such benefits.
 
            8.5           Unfounded Status of Plan. The Plan is intended to
constitute an “unfunded” plan of deferred compensation for Participants.
Benefits payable hereunder shall be payable out of the general assets of the
Company, and no segregation of any assets whatsoever for such benefits shall be
made. Notwithstanding any segregation of assets or transfer to a grantor trust,
with respect to any payments not yet made to a Participant, nothing contained
herein shall give any such Participant any rights to assets that are greater
than those of a general creditor of the Company.
 
            8.6           Obligation to Company. If a Participant becomes
entitled to a distribution of benefits under the Plan, and if at such time the
Participant has outstanding any debt, obligation, or other liability
representing an amount owing to the company or any Employer or Affiliate, then
the Company, Employer, or Affiliate may offset such amount owned to it against
the amount of benefits otherwise distributable. Such determination shall be made
by the Committee. To the maximum extent permitted by law, no benefit under this
Plan otherwise shall be assignable or subject in any manner to alienation, sale,
transfer, claims of creditors, pledge, attachment or encumbrances of any kind,
other than a qualified domestic relations order that is otherwise enforceable
against the Plan and not preempted by ERISA.
 
            8.7           Change in Control. In the event of a Change in Control
and a termination of employment or service for any reason, each affected
Participant’s benefit shall be distributed immediately to the Participant in one
lump-sum payment.
 
            8.8           Governing Law. This plan is established under and will
be construed according to ERISA and, where not preempted, the laws of the State
of Delaware.
 
            8.9           Headings, Gender, Singular and Plural. Headings are
inserted in this Plan for convenience of reference only and are to be ignored in
the construction of the provisions of the Plan. The masculine gender, where
appearing in the Plan, will be deemed to include the feminine gender, and the
singular may include the plural, unless the context clearly indicates the
contrary.
 
            8.10           Section 409A Compliance. Notwithstanding the above,
if an individual who then qualifies as a ‘specified employee’, as defined in
Section 409A(a)(2A)(B)(i) of the Internal Revenue Code, incurs a separation from
service for any reason other than death and becomes entitled to a distribution
from this Plan then, to the extent required by Section 409A(a)(2)(B), no
distribution otherwise payable to such specified employee during the first six
(6) months after the date of such separation from service shall be paid to such
specified employee until the date which is one day after the date which is six
(6) months after the date of such separation from service (or, if earlier, the
date of death of the specified employee).
 

- 13 -
 
 

--------------------------------------------------------------------------------

 
 
            IN WITNESS WHEREOF, the Company has caused this Plan to be signed on
this 3rd day of November, 2008 which version reflects all modifications made to
the Plan through such date of execution.
 

     
PEPCO HOLDINGS, INC.
               
By:
/s/ D. R. WRAASE
       
Chairman of the Board
  and Chief Executive Officer
         
ATTEST
               
By:
 /s/ ELLEN S. ROGERS
       
Secretary
     

 

- 14 -
 

--------------------------------------------------------------------------------

 
